DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/20201 has been entered.
Claim Rejections - 35 USC § 102
Claims 9, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,809,287 (Ohba).
For claim 9, Ohba teaches an edge-emitting laser diode with defect blocking layer (fig. 1), at least comprising: 
a GaAs substrate (fig. 1, label 12); 
an active layer (fig. 1, 20, col. 3, l. 35); and 
at least a defect blocking layer, deposited between the GaAs substrate and the active layer, and directly or indirectly on the GaAs substrate to block or reduce defect propagation from the GaAs substrate to the active layer (fig. 1, 14 and 16). Note, claim scope is not limited by claim language that does not limit a claim to a particular structure.  The limitation “to block or reduce defect propagation from the GaAs substrate 
Ohba further teaches the material of the defect blocking layer is carbon-doped InGaAsP, carbon-doped InGaP, carbon-doped InAlGaP, carbon-doped InAlAsP, carbon-doped InAlGaAsP, carbon-doped GaAs, carbon-doped AlGaAs, carbon-doped AlGaAsP, oxygen-doped AlGaAs, oxygen-doped AlGaAsP, 25oxygen-doped InAlGaP, oxygen-doped InAlAsP, oxygen-doped InAlGaAsP, silicon-doped InGaAsP, silicon-doped InGaP, silicon-doped InAlGaP, silicon-doped InAlAsP, silicon-doped InAlGaAsP, tin-doped InGaAsP, tin-doped InGaP, tin-doped InAlGaP, tin-doped InAlAsP, tin-doped InAlGaAsP, tellurium-doped InGaAsP, tellurium-doped InGaP, tellurium-doped InAlGaP, tellurium-doped InAlAsP, tellurium-doped InAlGaAsP, selenium-doped InGaAsP, selenium-doped InGaP, selenium-doped InAlGaP, selenium-doped InAlAsP, selenium-doped InAlGaAsP (col. 5, l.37-39, Se doped n-InGaP), and 
wherein when doping carbon in the defect blocking layer, the doping concentration is 1 x1018cm-3 or more, when doping oxygen in the defect blocking layer, the doping concentration is 1 x1018cm-3 or more, and when doping any one of silicon, tin, tellurium or selenium in the defect blocking layer, the doping concentration is 5x1017cm-3 or more (col. 5, l.37-39, Se doped n-InGaP at 3x1018cm-3).
For claim 11, Ohba teaches there are two or more defect blocking layers, and the defect blocking layers are stacked directly or stacked indirectly (fig. 1, 14 and 16).
For claim 12, Ohba teaches the defect blocking layer has a thickness of from 1 nm to 10000 nm (col. 5, l.37-39).
For claim 13, Ohba teaches the GaAs substrate is an n-type, a p-type, or a semi-insulating substrate (fig. 1, 12; col. 5, l.35).
For claim 14, Ohba teaches the GaAs substrate is an n-type substrate (fig. 1, 12), and the defect blocking layer (fig. 1, 14 and 16) is deposited directly or indirectly on the GaAs substrate (fig. 1).
For claim 16, the limitation “wherein the GaAs substrate is further processed to be removed” is interpreted to according to the applicant’s arguments filed 7/28/2020 at page 7 in that “the claimed invention may be further processed to have its GaAs substrate removed.” The limitation is not interpreted to further limit the structure per se but describes a process step which may be performed on the claimed device.  The process step could be performed on the device of the prior step and the limitation, therefore, does not distinguish the claimed invention from the prior art. See MPEP 2111.04. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0154675 (Deng) in view of “Physics of Semiconductor Devices” (Sze) and US 5,204,871 (Larkins).
For claim 1, Deng teaches a surface-emitting laser diode with defect blocking layer (fig. 1), at least comprising: 
a GaAs substrate (fig. 1, 18, [0027]); 
an active layer (fig. 1, 20, [0026]); and 

Deng further teaches wherein the material of the defect blocking layer is InGaAsP, InGaP, InAlGaP, InAlAsP, InAlGaAsP, GaAs, AlGaAs, AlGaAsP, InAlGaP, InAlAsP, or InAlGaAsP ([0041], InGaAsP).
Deng does not teach the particular dopants and their doping concentration claimed. However, Sze teaches one of the most important properties of a semiconductor is that it can be doped with different dopants and with different concentrations to vary its resistivity (page 16, section 1.4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dope the defect blocking layer of Deng in order to minimize the resistance in the defect blocking layer.
The combination with Deng does not teach the specific dopant or dopant level. However, Larkins teaches the dopants (Te, Se and Si) listed at their corresponding dopant concentration (5x1017cm-3 or more) in order to provide a doped layer as required (col 7, l. 55-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larkins’ dopants and concentration in the previous combination in order to provide the defect blocking layer of the above combination.
For claim 2, Deng teaches the active layer comprises at least a layer of quantum well structure ([0026]). 
For claim 3, Deng teaches there are two or more defect blocking layers, and the defect blocking layers are stacked directly or stacked indirectly ([0044]).
For claim 4, Deng does not explicitly teach the defect blocking layer has a thickness of from 1 nm to 10000 nm.  However, the thickness of a semiconductor layer (in this case the defect blocking layer) is a known results effective variable as it contributes to the resistance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the workable and optimal thickness of the defect blocking layer including between 1 nm and 10,000 nm in order to provide enhanced reliability while minimizing increased resistance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 5, Deng teaches the GaAs substrate is an n-type, a p-type, or a semi-insulating substrate ([0027]).
For claim 6, Deng teaches the GaAs substrate is an n-type substrate ([0027]), and the defect blocking layer deposited directly or indirectly on the GaAs substrate layer ([0040]-[0042]).
 For claim 7, Deng teaches the GaAs substrate is an p-type substrate ([0027]), and the defect blocking layer deposited directly or indirectly on the GaAs substrate layer ([0040]-[0042]), the material of the defect blocking layer is InAlGaP, InAlAsP, InAlAsP, InAlGaAsP, GaAs, AlGaAs, or AlGaAsP ([0041]). Larkins teaches the claimed dopants (col 7, l. 55-61).
For claim 8, the limitation “wherein the GaAs substrate is further processed to be removed” is interpreted to according to the applicant’s arguments filed 7/28/2020 at 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable US 4,809,287 (Ohba) in view of US 2006/0133440 (Kim).
For claim 10, Ohba does not teach the active layer comprises at least a layer of quantum well structure. However, Kim teaches the active layer comprises at least a layer of quantum well structure in order to lower threshold ([0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a layer of quantum well structure in the device of Ohba as the active layer in order to lower threshold as taught by Kim.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable US 4,809,287 (Ohba) in view of US 2001/0053166 (Matsumoto) and US 5,204,871 (Larkins) as evidenced by “Physics of Semiconductor Devices” (Sze).
For claim 15, Ohba teaches the defect blocking layer deposited directly or indirectly on the GaAs substrate, the material of the defect blocking layer is doped InAlGaP, doped InAlAsP, doped InAlGaAsP, doped GaAs, doped AlGaAs or doped AlGaAsP (col. 5, l.37-39, n-GaAs).
Ohba does not teach the GaAs substrate is a p-type substrate or the dopant is carbon.  However, Matsumoto teaches a p-type substrate may be used in a laser device 
The combination does not teach the dopant is carbon or its claimed concentration. However, Larkins teaches carbon is a p-type dopant (col 7, l. 55-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Larkin’s carbon dopant in the previous combination in order to provide a p-type layer. Further, it was well known in the art before the effective filing date that dopant concentration was a results effective variable which changes resistivity as evidenced by Sze (page 16, section 1.4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal and workable carbon concentration, including 1x1018cm-3, in order to optimize resistivity since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments, see page 7, paragraphs 2-3, filed 2/8/2021, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive.  The rejections of claim 8 and 16 under 35 USC § 112 have been withdrawn. 
Applicant's additional arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Regarding claims 9, 11-14 and 16, the applicant argues that Ohba fails to disclose “when doping carbon in the defect blocking layer, the doping concentration is 1 x1018cm-3 or more, when doping oxygen in the defect blocking layer, the doping concentration is 1 x1018cm-3 or more, and when doping any one of silicon, tin, tellurium or selenium in the defect blocking layer, the doping concentration is 5x1017cm-3 or more.” While Ohba may not explicitly disclose the doping concentration other than Se, the claim requires only one particular dopant to be present in the prior art as the material of the defect blocking layer is presented as a list of alternatives.  Ohba reads on at least the alternative Se and therefore anticipates the claims.
	Regarding claims 1-8, applicant asserts at page 10 that Deng disparages the use of C and Si dopants as doping may introduce defects which then migrate into the critical VCSEL region and therefor teaches away from Si and C dopants. However, Deng is not disparaging the use of Si and C per se, but rather stating that dopants in general (e.g. C and Si) may introduce defects and that reliability enhancing layers may be used to reduce defect migration ([0040]). At the final paragraph on page 10, the applicant asserts that fig. 10 of the present application supports “the fact that Deng “teaches away” from the claimed invention.  The office has reviewed fig. 10 and the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 10 and 15, the applicant relies on the arguments made for their base claim which has been addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Michael Carter/Primary Examiner, Art Unit 2828